 


114 HR 1868 IH: Rehab and Ahmed Amer Foster Care Improvement Act of 2015
U.S. House of Representatives
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1868 
IN THE HOUSE OF REPRESENTATIVES 
 
April 16, 2015 
Mr. Conyers introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend part E of title IV of the Social Security Act to require States to follow certain procedures in placing a child who has been removed from the custody of his or her parents. 
 
 
1.Short titleThis Act may be cited as the Rehab and Ahmed Amer Foster Care Improvement Act of 2015. 2.Requirement that States follow certain procedures in placing a child removed from the custody of his or her parents (a)In generalSection 471(a)(29) of the Social Security Act (42 U.S.C. 671(a)(29)) is amended to read as follows: 
 
(29)provides that— (A)within 30 days after the removal of a child from the custody of the parent or parents of the child, the State shall exercise due diligence to identify and provide notice to all adult grandparents and other adult relatives of the child (including any other adult relatives suggested by the parents), subject to exceptions due to family or domestic violence, that— 
(i)specifies that the child has been or is being removed from the custody of the parent or parents of the child; (ii)explains the options the relative has under Federal, State, and local law to participate in the care and placement of the child, including any options that may be lost by failing to respond to the notice; 
(iii)describes the requirements under paragraph (10) of this subsection to become a foster family home and the additional services and supports that are available for children placed in such a home; and (iv)if the State has elected the option to make kinship guardianship assistance payments under paragraph (28) of this subsection, describes how the relative guardian of the child may subsequently enter into an agreement with the State under section 473(d) to receive the payments; 
(B)within 90 days after the State makes a placement decision with respect to the child, the State shall provide notice of the decision and the reasons therefor to each parent of the child, each relative who has expressed to the State an interest in caring for the child, the guardian, and the guardian ad litem for the child, the attorney for the child, the attorney for each parent of the child, the child (if the child is able to express an opinion regarding placement), and the prosecutor involved; and (C)the State shall establish procedures to— 
(i)allow a person who receives a notice pursuant to subparagraph (B) to request, in writing, within 5 days after receipt of the notice, documentation of the reasons for the decision involved; (ii)allow the attorney for the child to petition the court involved to review the decision; and 
(iii)require the court to— (I)commence such a review within 7 days after receipt of a petition made pursuant to clause (ii); and 
(II)conduct such a review on the record;. (b)Effective date (1)In generalThe amendment made by subsection (a) shall take effect on the 1st day of the 1st fiscal year beginning on or after the date of the enactment of this Act, and shall apply to payments under part E of title IV of the Social Security Act for calendar quarters beginning on or after such date. 
(2)Delay permitted if state legislation requiredIf the Secretary of Health and Human Services determines that State legislation (other than legislation appropriating funds) is required in order for a State plan approved under part E of title IV of the Social Security Act to meet the additional requirements imposed by the amendment made by subsection (a), the plan shall not be regarded as failing to meet any of the additional requirements before the 1st day of the 1st calendar quarter beginning after the first regular session of the State legislature that begins after the date of the enactment of this Act. For purposes of the preceding sentence, if the State has a 2-year legislative session, each year of the session is deemed to be a separate regular session of the State legislature.  